THE THIRTEENTH COURT OF APPEALS

                                     13-18-00477-CV


                         Odmae Perron and David Albert Perron
                                         v.
                             Cox Tank Construction, Inc.


                                     On appeal from the
                       36th District Court of Live Oak County, Texas
                         Trial Court Cause No. L-15-0181-CV-B-A


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

January 30, 2020